Case 1: i9- Hy “11998- ‘UA Document 1 Filed 12/20/19 Page 1 1 ol 4

 

Approved:

 

JACSB R’ FIDDELMAN / DOMINIC A. GENTILE /
BRETT M. KALTKOW
Assistant United States Attorneys

Before: HONORABLE KEVIN NATHANTEL FOX
United States Magistrate Judge
Southern District of New York

pm pe pt tine pe eg pm ee ee ee xX
UNITED STATES OF AMERICA : COMPLAINT
- W.- : Violations of 21 U.S.C.

: § 846, 18 U.S.C.

JOSE L. IRITZARRY, : §§ 924(c) and 2

Defendant. : COUNTY OF OFFENSE:

: BRONX

Bo ee x

SOUTHERN DISTRICT OF NEW YORK, ss:

WILLTAM CLARK, being duly sworn, deposes and says that he is
a Special Agent with the Department of Homeland Security, Homeland
Security Investigations (“HSI”), and charges as follows:

COUNT ONE
(Narcotics Conspiracy)

1. On or about December 20, 2019, in the Southern District
of New York and elsewhere, JOSE L. IRIAARRY, the defendant, and
others known and unknown, intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other ta
violate the narcotics laws of the United States.

2. It was a part and an object of the conspiracy that JOSE
L. IRIZARRY, the defendant, and others known and unknown, would
and did distribute and possess with intent to distribute controlled
substances, in violation of Title 21, United States Code, Section
B41 f(a} (1).

3. The controlled substances that JOSE L. IRI4ZARRY, the
defendant, conspired to distribute and possess with intent to
distribute were: (i) mixtures and substances containing a

detectable amount of cocaine base, in violation of Title 21, United
States Code, Section 841({b) (1) (C); and (ii) mixtures and

  

 
Case 1:19-mj-11993-UA Document1 Filed 12/20/19 Page 2 of 4

substances containing a detectable amount of heroin, in violation
of Title 21, United States Code, Section 841 ({b) (1) (C).

(Title 21, United States Code, Section 846.)

COUNT TWO
(Firearms Offense)

4, On or about December 20, 2019, in the Southern District
of New York and elsewhere, JOSE L. TRIZARRY, the defendant, during
and in relation to a drug trafficking crime for which he may be
prosecuted in a court of the United States, namely, the controlled
substance offense charged in Count One of this Complaint, knowingly
did use and carry a firearm, and, in furtherance of such crime,
did possess a firearm.

(Title 18, United States Code, Sections 924 (c) (1) (A) (i).)

The bases for my knowledge of the foregoing charge are, in
part, as follows:

5. I am a Special Agent with HSI, and I have been personally
involved in the investigation of this matter. This affidavit is
based upon my personal participation in the investigation, my
examination of reports and records, and my conversations with other
law enforcement agents and other individuals. Because this
affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

6. Based on my participation in this investigation,
including my personal observations, my review of law enforcement
reports, other documents, and video recordings, and my
conversations with other law enforcement officers, I have learned
the following, in substance and in part:

a. Since in or about April 2019, the New York City
Police Department has been investigating narcotics trafficking
that has been occurring in the vicinity of Fulton Avenue and Hast
168th Street in the Bronx, New York (“Location-1”}). HSI has been
involved in the investigation since in or about June 2019. As
part of this investigation, law enforcement officers have observed

 

 
Case 1:19-mj-11993-UA Document1 Filed 12/20/19 Page 3 of 4

numerous hand-to-hand sales of narcotics at or near Location-1,
many of which have been video-recorded by law enforcement.

b. On or about December 20, 2019, at approximately
6:00 a.m., law enforcement officers executed a’ judicially
authorized search warrant at an apartment in a vacant building in
the vicinity of Location-1l (“Apartment~1%). During the process of

executing that search, an individual later identified as JOSE I.
IRIZARRY, the defendant, opened the door to another apartment on
the same floor as Apartment-1 (“Apartment-2”)} from inside
Apartment-2. Law enforcement officers immediately detected the
strong odor of what they knew, based on their training and
experience, to be marijuana emanating from within Apartment-2.
The officers requested permission to enter Apartment-2, and
IRIZARRY agreed. Inside Apartment-2, officers observed on the
kitchen counter numerous small plastic bags and glassine envelopes
that, based on their training and experience, they believe are of
the type commonly used to package narcotics for distribution.
IRIZARRY stated, in substance and in part, that he was staying in
Apartment-2, though he was not the renter of the Apartment.
TRIZARRY also identified a backpack as his (the “Backpack”) and
stated, in substance and in part, that the Backpack was his and
that he had marijuana with him. Law enforcement officers cbserved
several plastic zip-lock bags on top of the Backpack, which, based
on their training and experience, they believe are of the type
commonly used to package narcotics for distribution.

c. TRIZARRY then gave oral and written consent for law
enforcement officers to search Apartment~2. In the course of the
search of Apartment-2, law enforcement officers recovered, among
other things, a black, loaded Jennings .22 caliber handgun wrapped
in a sock inside. .of a white plastic bag inside the Backpack.

d. Officers also recovered from the kitchen of
Apartment-2, among other things, a clear plastic bag and at least
approximately 100 small plastic vials or capsules containing a
beige, powdery substance that, based on the officers’ training
and experience, they believe to be heroin; at least approximately
100 smali plastic vials or capsules containing a white, rock~-like
substance that, based on the officers’ training and experience,
they believe to be crack cocaine; marijuana; and a substantial
number of unidentified pills. Based on their training and
experience, the officers believe that the packaging of the heroin
and crack cocaine is consistent with narcotics that have been
packaged for distribution.

e. IRIZARRY was then placed under arrest.

3

 

 
Case 1:19-mj-11993-UA Document1 Filed 12/20/19 Page 4 of 4

WHEREFORE, I respectfully request that JOSE L. IRIZARRY, the

defendant, be imprisoned or bailed, as the,case may be.

    
 
 

 

WILLIAM CLARK
Special Agent
Department of Homeland Security,
Homeland Security Investigations |

 

Sworn to before me this
20th day of December, 2019

[ Ctri~ Cth Prof
THE HONORABLE KEVIN NATHANIEL FOX
UNETED STATES MAGISTRATE JUDGE

SOUTHERN DISTRICT OF NEW YORK

 

 
